DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Owaki et al. (US 2016/0285463; “Owaki”).
Regarding claim 1, Owaki teaches a semiconductor integrated circuit (Figure 3), comprising:
an oscillation circuit (10) configured to output an oscillation signal (OUT);
a heater (The integrated circuit elements generate heat. Para. [0081]) configured to heat the oscillation circuit;
a temperature sensor (50) configured to detect a temperature of the oscillation circuit; and
a nonvolatile memory (72) configured to store temperature correction data (para. [0057]), wherein
the oscillation circuit (10) is configured to control a frequency of the oscillation signal (out) based on an output signal of the temperature sensor (50) and the temperature correction data (from 72).
As for claim 2, Owaki teaches wherein the heater (Heat generating elements of IC) and the temperature sensor (50) are disposed adjacent to the oscillation circuit (10).
As for claim 6, Owaki teaches a logic circuit (40) configured to generate frequency correction data (from 42) based on the output signal of the temperature sensor (50) and the temperature correction data (from 72), wherein the oscillation circuit is configured to control the frequency of the oscillation signal based on the frequency correction data (para. [0066]-[0068]).

Claims 1-3 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Millen et al. (US 5,659,270; “Millen”).
Regarding claim 1, Millen teaches a semiconductor integrated circuit (Figures 1 and 2), comprising:
an oscillation circuit (14) configured to output an oscillation signal (from 64 in figure 2);
a heater (16) configured to heat the oscillation circuit;
a temperature sensor (20) configured to detect a temperature of the oscillation circuit (14); and
a nonvolatile memory (48-50) configured to store temperature correction data (Col. 4, lines 17-30), wherein
the oscillation circuit (14) is configured to control a frequency of the oscillation signal (by controlling temperature with heating element 46 and controlling varactor 66) based on an output signal of the temperature sensor (20) and the temperature correction data (from memory 48-50).
As for claim 2, Millen teaches wherein the heater (16) and the temperature sensor (20) are disposed adjacent to the oscillation circuit (14).
As for claim 3, Millen teaches a first terminal (upper terminal of 46) for external coupling (to Vreg); and
a second terminal (lower terminal of 46) for external coupling (to ground), wherein
the heater (16) is a first resistance element (resistive heating element 46) whose one end is electrically coupled to the first terminal (upper terminal of 46) and whose the other end is electrically coupled to the second terminal (lower terminal of 46).
Regarding claim 6, Millen teaches a logic circuit (18) configured to generate frequency correction data (output of 32) based on the output signal of the temperature sensor (20) and the temperature correction data (from 48-50), wherein the oscillation circuit (14) is configured to control the frequency of the oscillation signal based on the frequency correction data (By controlling temperature. Col. 4, lines 26-30).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Millen.
Regarding claim 4, Millen teaches a first wiring (between Vreg and upper terminal of 46) electrically coupled to the first terminal (upper terminal of 46) and coupled to the one end of the first resistance element (46);
a second wiring (between lower terminal of 46 and ground) electrically coupled to the second terminal (lower terminal of 46) and coupled to the other end of the first resistance element (46); and
a third wiring (between 14 and ground) electrically coupled to the second terminal and coupled to the oscillation circuit (The oscillation circuit 14 and the second terminal of resistor 46 are connected to ground, so they are coupled through ground), wherein
the second terminal (lower terminal of 46) is a ground terminal (see figure 2).
Millen fails to teach a width of the first wiring and a width of the second wiring are larger than a width of the third wiring.
However, the Federal Circuit stated that a claimed device is not patentably distinct from a prior art device performing the same operation where the only difference between the prior art device and the claimed device is a recitation of relative dimensions of the claimed device. (Gardner v. TEC Syst., Inc., 725 F .2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert denied, 469 U.S. 830, 225 USPQ 232 (1984)). MPEP § 2144.04 (IV).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to adjust the relative wiring dimensions of the circuit of Millen because such a modification would have been merely a design choice that added no patentably distinct subject matter.
	

Allowable Subject Matter
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The best prior art references of record, Owaki and Millen, fail to teach:
“wherein the oscillation circuit includes: an operational amplifier; a first capacitor to be charged in a first period having a length corresponding to a first reference voltage to be input to the operational amplifier, and to be discharged in a second period having a length corresponding to the first reference voltage; a second capacitor to be charged in the second period and to be discharged in the first period; a first comparator configured to determine the first period by comparing a voltage of the first capacitor with a second reference voltage; and a second comparator configured to determine the second period by comparing a voltage of the second capacitor with the second reference voltage, the oscillation signal is at a first logic level in the first period, and the oscillation signal is at a second logic level in the second period, the operational amplifier includes a second resistance element through which a current having a magnitude corresponding to the first reference voltage flows, the larger the current flowing through the second resistance element is, the shorter the first period and the second period are, and the temperature sensor is disposed adjacent to the second resistance element.”, as set forth in claim 5.

Conclusion
The prior art made of record and not relied upon teaches ICs, comprising: oscillation circuits, heaters, temperatures sensors, memory elements, and control lines.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEVI GANNON whose telephone number is (571)272-7971. The examiner can normally be reached 7:00AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Menatoallah Youssef can be reached on 571-270-3684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEVI GANNON/Primary Examiner, Art Unit 2849                                                                                                                                                                                                        October 27, 2022